McCarthy, J.
This is entirely a question of fact and was fairly and properly left to the jury.
They have believed the plaintiffs’ testimony and found for them.
It is not the rule and there is no such law that where a dispute arises and only the plaintiff and the defendant were present, the plaintiff cannot recover, because he is interested.
It is still a question for the jury under proper instructions which the appellant availed himself fully of.
Judgment is, therefore, affirmed, with costs.
Van Wyck, Ch. J., and Sohuchman, J., concur.
Judgment affirmed, -with costs.